FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                   UNITED STATES COURT OF APPEALS March 29, 2012

                                TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                   Clerk of Court


 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                        No. 11-4205
 v.                                           (D.C. Nos. 2:09-CV-01127-TS &
                                                   2:07-CR-00130-TS-1)
 RAUL ALONSO ZUNIGA-                                      (D. Utah)
 CASTILLO,

       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Raul Alonso Zuniga-Castillo, a.k.a. Ernesto Castrejon, a federal inmate

proceeding pro se, seeks a Certificate of Appealability (“COA”) so that he may

appeal the district court’s denial of his 28 U.S.C. § 2255 motion. 28 U.S.C.

§ 2253(c). Because the district court denied Mr. Zuniga-Castillo’s motion based

upon his waiver of collateral review, Mr. Zuniga-Castillo must demonstrate not

only that the district court’s procedural ruling was reasonably debatable, but also

that his motion contained reasonably debatable constitutional claims. Slack v.

McDaniel, 529 U.S. 473, 484 (2000).
      Mr. Zuniga-Castillo was charged in a nine-count indictment in February

2007 with possession with intent to distribute various drugs, possession of a

firearm in furtherance of a drug trafficking crime, and possession of a firearm by

an illegal alien. After some debate regarding whether he possessed a firearm, Mr.

Zuniga-Castillo ultimately pleaded guilty to two counts and waived his right to

appeal or collaterally attack his sentence. He was sentenced in January 2009 to

136 months’ custody.

      In December 2009, Mr. Zuniga-Castillo filed a § 2255 motion alleging

ineffective assistance of counsel based upon his counsel’s failure to: (a) challenge

the arrest warrant, (b) seek suppression of the firearm and drugs, and (c) seek a

reduction in sentence. In reply to the government’s response, Mr. Zuniga-Castillo

abandoned all issues except suppression of the gun and drugs. 1 R. 184. For the

first time, he argued that he should be permitted to withdraw his plea because he

did not possess the firearm and because counsel was ineffective in failing to move

for suppression of the drugs. 1 R. 185, 193-94. On appeal, he claims that his

plea was involuntary and a product of ineffective assistance of counsel.

      Although we construe Mr. Zuniga-Castillo’s pleadings liberally, he still

must follow the same rules of procedure that govern other litigants. Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Mr. Zuniga-

Castillo did not raise any argument about withdrawal of his plea until his reply,

and the argument is therefore waived. See United States v. Moya-Breton, 439 F.

                                        -2-
App’x 711, 715 (10th Cir. 2011) (unpublished) (a “district-court traverse . . . like

a reply brief, is not a proper vehicle to raise a new issue”). 1 Moreover, he has not

addressed the scheme under which we analyze challenges to collateral attack

waivers. See United States v. Hahn, 359 F.3d 1315, 1325-27 (10th Cir. 2004).

      We DENY Mr. Zuniga-Castillo’s request for a COA and DISMISS his

appeal.


                                        Entered for the Court



                                        Paul J. Kelly, Jr.
                                        Circuit Judge




      1
          Cited for its persuasive value per Tenth Circuit Rule 32.1.

                                         -3-